DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 01 February 2021 containing remarks and amendments to the claims.
Claims 1-2 are pending.
The previous rejections have been updated as necessitated by amendments to the claims  The updated rejections follow.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN 102942954, already of reference, herein after referring to English translation from EPO) in view of De Rezende Pinho (US 2004/0206669), Vasalos (US 4,238,317), and Wang (US 2015/0090637).
Regarding claim 1, Tian teaches a process comprising: 1) a high-efficiency atomizing nozzle sprays the inferior heavy oil preheated to 180°C-350°C from a feed inlet of a downflow reaction tube into an upper portion of the downflow reaction tube, the produced oil mist mixes with a high temperature regenerated alkaline catalyst having a temperature ranging from 700°C-950°C flowing downward from a dual-regulation return feeder (see page 4, last paragraph), so as to heat, vaporize and crack the oil mist, the cracking reaction temperature is within a range of 530°C-850°C; a stream containing a cracked oil and gas and a coked alkali catalyst to be generated is obtained (page 2, 3rd paragraph and page 4, last paragraph), this stream flows rapidly and downward to a rapid gas-solid separator at the bottom of the downflow reaction tube to carry out a gas-solid separation to obtain the cracked oil and gas and the coked alkali catalyst to be generated respectively (page 4, last paragraph); 2A) the cracked oil and gas enters a fractionation column to be chilled and separated, thereby obtain a column bottom oil slurry and other products including gasoline, diesel oil, liquefied gas and cracked dry gas, respectively; the column bottom oil slurry returns to mix with the heavy oil for recyclable use, and the other products including gasoline, diesel oil, liquefied gas and cracked dry gas are output as intermediate products; 2B) the coked alkali catalyst to be generated is subject to steam stripping and then passes through a flow controller and enters into a lower portion of a riser gasification reactor to mix with an oxidant and water vapor to carry out a catalytic gasification regeneration reaction at a reaction temperature of 750°C to 1,000°C (page 4, last paragraph), thereby generating a material stream containing synthesis gas and regenerated alkaline catalyst (page 4, last paragraph), this material stream flows rapidly and upward to a gas-solid separator on the top of the riser gasification reactor to carry out a gas-solid separation to obtain a high-temperature regenerated alkaline catalyst and a synthesis gas, respectively (page 4, last paragraph); 3A) the high-temperature regenerated alkaline catalyst flows into the dual-regulation return feeder such that a portion of the high-temperature regenerated alkaline catalyst (page 3, last paragraph) flows into a top of the downflow reaction tube (page 3, last paragraph), 
Tian does not explicitly disclose (1) the reaction occurs in milliseconds (2) passing regenerated catalyst back to the lower portion of the gasification regeneration reaction zone to obtain the desired yields of hydrogen, olefins, light oil (3) catalyst to oil ratio of 3-12 in the downflow reactor (4) the alkaline catalyst is a porous carrier loaded with alkaline earth metal with a particle size of 5-300 microns.
Regarding (1), Tian teaches the same conditions, feeds, and products as applied to the claims above.  Further, Examiner notes that it is well known in the art to select appropriate residence times in order to obtain desired products in an optimum amount of time.  In this regard, Examiner notes De Rezende Pinho which teaches selection of residence time in downflow fcc reactors [0003], including times of 0.5 seconds (500 miliseconds), which reads on the claimed range of less than 600 ms.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the residence time, as disclosed by De Rezende Pinho for the benefit of obtaining the desired products in an optimum amount of time.  It is not seen where such a selection would result in any new or unexpected results.
Regarding (2), Wang teaches a similar process for catalytic cracking and gasification regeneration [0029].  Wang teaches passing some of the regenerated catalyst back to the riser [0031], and another portion of the regenerated catalyst back to the regenerator in order to control the temperature in the regenerator [0033-0034], [0043-0046].  Wang teaches that such steps control the temperatures in the reaction and regeneration zones, resulting in improved processing [0043-0046].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Wang regenerated catalyst recirculation to riser and regeneration zones, for the benefit of 
Regarding (3), De Rezende Pinho teaches catalyst to oil ratio of 2-15 [0026], which overlaps with the claimed range.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the cat/oil ratio as disclosed by De Rezende Pinho, for the benefit of obtaining the desired products.  
Regarding (4), Examiner notes that Tian teaches an alkaline cracking catalyst, but does not disclose that the carrier is porous or the particle size.
However, Vasolos teaches that it is well known to use microporous silica supports loaded with alkaline earth metals (column 3, lines 1-13).  Further, Vasolos teaches these materials having particle size of about 20-150 microns (column 9, lines 42-55).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Vasolos alkaline earth metal cracking catalyst on porous support having particle size of 20-150 microns in the process of Tian, since it meets the requirements of Tian of being a suitable alkaline cracking catalyst.  It is not seen where such a modification would result in any new or unexpected results.
Regarding claim 2, Tian teaches the oxidant is oxygen, air, or oxygen enriched air (page 3, last paragraph).
Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The action concludes that millisecond scale reactions are readily available to those skilled in the art.  De Rezende Pinho teaches a different catalyst.
The person having ordinary skill in the art would not be motivated to recycle regenerated catalyst back to the regenerator.  Wang teaches a heat exchange step that is not required by the instant process.  In the instant application, the regenerated is divided into two parts to flexibly achieve the purpose of increasing hydrogen yield.  
The person having ordinary skill in the art would not easily be able to obtain the catalyst oil ratios.    
The action alleges that one would use the catalyst of Vasolos in the process of Tian.  
The instant process increases hydrogen yield and ensures yield of olefins and low quality oil is unchanged or increasing yield of olefins and low quality oil and ensures yield of hydrogen is substantially unchanged.
Regarding Applicant’s first and third arguments, Examiner notes that as applied in the rejections, De Rezende Pinho teaches a similar downflow hydrocarbon catalytic cracking process and selecting catalyst oil ratio, residence time, and temperature in order to obtain the desired cracking result [0026].  De Rezende Pinho teaches residence times of 0.5 seconds (500 milliseconds) and catalyst/oil ratios of 2-15 [0026], which reads on the claimed range.  Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected a residence time and catalyst/oil ratio, such as that of De Rezende Pinho, for the benefit of obtaining the desired cracking.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Examiner additionally notes 
Regarding Applicant’s second argument, Examiner notes that the instant claims use “comprising” language, which is open to additional steps.  It is not seen where the claims exclude the heat exchange of Wang.  Examiner suggests amending the claims to distinguish from the prior art.
Regarding Applicant’s fourth argument, Vasalos teaches a specific alkali/alkaline catalytic cracking catalyst for use with hydrocarbon feeds.  Tian teaches catalytic cracking hydrocarbons with alkaline catalyst.  Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Vasalos catalyst in the Tian process, since Tian requires an alkaline cracking catalyst for treating hydrocarbons, and Vasalos catalyst is an alkaline cracking catalyst suitable for treating hydrocarbon feeds.  
Regarding Applicant’s fifth argument, it is not seen where Applicant has provided any evidence of new of unexpected results.  The previous combination teaches the same process steps as claimed, therefore it is expected that the same products in the same yield would result.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771